UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7043



KENNETH BOND,

                                             Petitioner - Appellant,

          versus


RONALD ANGELONE,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. T. S. Ellis, III, District
Judge. (CA-01-1277-AM)


Submitted:   September 27, 2002           Decided:   November 7, 2002


Before MOTZ and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Kenneth Bond, Appellant Pro Se. Michael Thomas Judge, OFFICE OF
THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Kenneth Bond seeks to appeal the district court’s judgment

denying his motion filed under 28 U.S.C. § 2254 (2000).      We have

reviewed the record and the district court’s memorandum opinion and

conclude on the reasoning of the district court that Bond has not

made a substantial showing of the denial of a constitutional right.

See Bond v. Angelone, No. CA-01-1277-AM (E.D. Va. filed June 17,

2002; entered June 18, 2002). Accordingly, we deny leave to proceed

in forma pauperis, deny a certificate of appealability and dismiss

the appeal.   See 28 U.S.C. § 2253(c) (2000).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                           DISMISSED




                                 2